Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 1 of 11

FILED

 

IN THE UNITED STATES DISTRICT COURT SEP 3 9 an
FOR THE DISTRICT OF MONTANA C6 Us 5 0
Distn >: Distr;
MISSOULA DIVISION OFM Cour

UNITED STATES OF AMERICA, | MJ 20-27 -M-KLD

Plaintiff, AFFIDAVIT IN SUPPORT OF

CRIMINAL COMPLAINT
VS.

SCOTT MICHAEL DANIELS,

Defendant.

 

 

The undersigned, Trevor Hare, affiant being duly sworn states:

1. [ama Special Agent with the Federal Bureau of Investigation (FBI)
and have been so employed since September 2014. I served five years as an FBI
Special Agent within the FBI’s Salt Lake Division, Lewiston Resident Agency,
and have served in the FBI’s Salt Lake Division, Kalispell Resident Agency, since
April 2020. As part of my law enforcement duties, I am statutorily charged with
investigating federal criminal violations. As a Federal Agent, I am authorized to
investigate violations of laws of the United States and to execute warrants issued
under the authority of the United States. I have been an investigative case agent
involving federal law violations including homicide, kidnapping, assault, assault
on a federal officer, firearms offenses, sexual assault, child abuse, strangulation,

narcotics offenses, and financial crimes. In the course of these investigations, I
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 2 of 11

have obtained and executed search warrants and arrest warrants. In the course of
these investigations, I have obtained and executed search warrants and arrest
warrants, conducted surveillance, interviews, and employed consensually
monitored confidential informants.

2. Asa Special Agent of the FBI, I have had training and experience
dealing with multiple criminal investigations involving the sale and distribution of
illegal narcotics. From these investigations, I have had the opportunity to
interview numerous individuals involved in narcotics trafficking concerning the
various methods by which they operate, to include their use of coded language and
the avoidance of specific references to narcotics, and their practice of conducting
most of their transactions in cash to avoid leaving a paper trail of their narcotics
purchases, sales, and proceeds. I have also learned that narcotics traffickers at the
higher levels of the drug trafficking hierarchy tend to avoid or minimize their
possession of narcotics to avoid apprehension by law enforcement and that these
high level narcotics traffickers tend to operate through intermediaries and
“runners” to further minimize their own exposure. In addition, I have learned the
measures that narcotics traffickers use to avoid law enforcement surveillance and
investigations, such as the development and use of aliases; the use of internet-

based mobile telephone applications to avoid electronic surveillance; and the use of
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 3 of 11

counter-surveillance driving techniques to avoid being followed by law
enforcement.

3. In addition, based on my training and experience, as well as my
involvement in this and other investigations, and conversations with other
experienced law enforcement officers, I know:

a. That narcotics traffickers often maintain on hand large amounts of
U.S. currency as narcotics proceeds, to maintain or finance their
ongoing narcotics business;

b. That narcotics traffickers maintain books, records, receipts, notes,
ledgers, airline tickets, money orders, cashier check receipts, and
other papers relating to the transportation, ordering, sale, and
distribution of controlled substances, even though such documents
may be in code; That narcotics traffickers commonly “front” narcotics
(provide controlled substances on consignment) to their clients, and
that records are maintained by such narcotics dealers so they can
account for their narcotics and the monies owed for these illegal
narcotics; That the aforementioned books, records, receipts, notes,
ledgers, etc., are commonly maintained where narcotics traffickers
have ready access to them, including but not limited to residences,

offices, vehicles, cell phones, and storage places;
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 4 of 11

c. That it is common for narcotics dealers to secret contraband, proceeds
of narcotics sales and/or records of narcotics transactions, narcotics
sources, and narcotics customers in secure locations within residences,
businesses, offices, garages, storage buildings, safes, vaults, safe
deposit boxes, vehicles, and obscure locations such as storage
containers buried underground, in order to conceal such items from
law enforcement authorities;

d. That persons involved in narcotics trafficking conceal caches of
narcotics, large amounts of currency, financial instruments, precious
metals, jewelry, and other items of value and/or proceeds of narcotics
transactions, and evidence of financial transactions relating to
obtaining, transferring, secreting, or spending of large sums of money
made from engaging in narcotics trafficking activities in their
residences, businesses, offices, garages, storage buildings, safes,
vaults, safe deposit boxes and/or vehicles;

e. That narcotics traffickers commonly maintain addresses or telephone
numbers in books or papers which reflect names, addresses, and/or
telephone numbers for their associates in the narcotics trafficking

organization, even if said items may be in code, and that these types
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 5 of 11

of records are sometimes maintained in computers or other electronic
data storage devices;

f. That narcotics traffickers frequently take or cause to be taken,
photographs and/or videos of themselves, their co-conspirators and
associates, their property, and their product, and that these traffickers
usually maintain these photographs and/or videos, in their residences,
offices, or other places under their control;

g. That narcotics traffickers often keep paraphernalia for packaging,
cutting, weighing, manufacturing, and distributing controlled
substances, and that such paraphernalia often includes, but is not
limited to scales, plastic wrap, plastic bags, vacuum sealers, and
aromatic substances such as soap, dryer sheets, wood shavings, heat
sealers, and plastic wrapping, etc., which are used to mask the odor of
illegal narcotics in an attempt to avoid detection by drug detection
dogs;

h. That it is common for narcotics dealers to deal/possess weapons
(firearms), including stolen weapons or other stolen goods and
exchange narcotics for such weapons or goods, and these weapons are
commonly used by narcotics dealers as an item of investment and for

protection from robberies by other narcotics dealers;
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 6 of 11

i.

That when narcotics dealers collect proceeds for the sale of illegal
narcotics, they often attempt to legitimize these profits. Further, that
to accomplish this goal, drug traffickers use sources, including but not
limited to, foreign and domestic banks and their attendant services,
cashier’s checks, money orders, wire transfers, and bank drafts;

That narcotics traffickers commonly utilize telephones, both
residential and cellular, and as a means of communications to conduct
their trafficking “business”;

That narcotics dealers often purchase expensive vehicles, businesses,
and residences with the proceeds from their drug transactions, and that
they often keep these items registered in the names of other trusted
individuals in order to avoid discovery by law enforcement;

That the courts have recognized that unexplained wealth is probative
evidence of crime motivated by greed, in particular, trafficking in

controlled substances;

. That individuals and businesses involved in the illegal distribution of

controlled substances often use computer equipment to document and
track their business affairs, including their illicit sales and disposition

of the proceeds of their sales;
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 7 of 11

n. That there are many reasons why criminal offenders maintain
evidence for long periods of time. The evidence may be innocuous at
first glance (e.g. financial, credit card and banking documents, travel
documents, receipts, documents reflecting purchases of assets,
personal calendars, telephone and address directories, check books,
videotapes and photographs, utility records, ownership records, letters
and notes, tax returns and financial records, telephone bills, keys to
safe deposit boxes, hardware and software computers), but have
significance and relevance when considered in light of other evidence.
The evidence may be highly valuable to the offender, and at the same
time be of usefulness for evidentiary purposes, such as valuable
investments (e.g. art, jewelry, precious metals and stones, real estate,
securities), large sums of currency, drug or money laundering ledgers,
safes, customer lists, firearms, communications equipment, vehicles,
airplanes, vessels, computers, counter surveillance equipment, scales
and packaging equipment.

4. With my experience as an investigator, I have found that illegal
narcotics trafficking is often a long term, continuing activity. Illegal narcotics
traffickers will repeatedly obtain or manufacture and then distribute controlled

substances on a somewhat regular basis, such as any distributor of a legitimate
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 8 of 11

commodity would purchase stock, and similarly such narcotics traffickers will
have an “inventory” which will fluctuate in size depending upon the demand for
the product. Certain types of drug paraphernalia, such as scales for use in
weighing amounts of narcotics at the time of purchase, plastic wrap and plastic
bags for packaging narcotics for distribution and/or transportation, are often kept
by a trafficker on an essentially continuous basis for use whenever needed.
Further, that traffickers keep records of their illegal activities for months or years
beyond the time during which they actually possess illegal narcotics, in order to
maintain contact with their criminal co-conspirators and associates for future
transactions, and so that they have records of prior transactions for which, for
example, they might still be owed money, or might owe someone else money; and
drug traffickers often use the narcotics that they traffic and manufacture and/or
other narcotics, and it is not unusual to find personal use quantities of narcotics and
paraphernalia consistent with the use of these substances on their persons and on
their property.

2. In late May 2020, FBI SA Trevor Hare and Flathead County Sheriff's
Detective Jeff Perry learned from a confidential source (CS1) that Scott Daniels
possessed stolen firearms. CS1 told them on June 14, 2020, that CS1 and other
people transported numerous stolen vehicles from the Kalispell area to Spokane

and traded them for illegal drugs. When the drug trade was drying up, CS1 and
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 9 of 11

Daniels found a drug supplier together. CS1 stated Daniels stole guns from CS1
and other people. CS1 also sold guns with Daniels.

6. On September 11, 202, DEA SA Kevin Evans and SA Hare
interviewed CS2. CS2 stated Daniels recieved approximately 12 pounds of
methamphetamine in mid-August 2020. CS2 identified Daniels as the biggest drug
dealer in the Flathead valley.

7. On September 22, 2020, CS2 told SA Evans and SA Hare that CS2
observed Daniels with a big Ziploc bag of meth in Daniels’ detached garage on
Silverleaf Drive in the last half of September 2020. CS2 has purchased
methamphetamine from Daniels four times since July 2020. CS2 has purchased
approximately 2.25 ounces of methamphetamine from Daniels. CS2 has observed
Daniels sell drugs to other people in the detached garage.

8. SA Hare and Northwest Montana Drug Task Force (NWMDTF)
Agent Dave Rehbein interviewed CS3 in late September 2020. CS3 stated that
Daniels told CS3 he made more than $60,000 in the month of June. CS3 saw
Daniels with approximately three pounds of methamphetamine in his detached
garage. CS3 saw Daniels with just under three pounds of methamphetamine in the

beginning of July 2020. CS3 has observed Daniels distributing methamphetamine.
Case 9:20-cr-00046-DLC Document 1-1 Filed 09/30/20 Page 10 of 11

9. On September 30, 2020, agents from FBI executed a search warrant
issued by the United States District Court for the District of Montana, on Daniels’
residence at 79 Silverleaf Drive, Kalispell, Montana.

10. Agents recovered:

a. Six rifles (two assault rifles), one assault shotgun, and two handguns;

b. A small quantity of suspected methamphetamine;

c. A small quantity of suspected heroin;

d. Numerous items of drug paraphernalia;

e. Six digital scales;

f. Numerous unused small baggies commonly used for the distribution
of controlled substances.

11. One rifle that was recovered had been stolen from a residence in
Kalispell on July 8, 2020. Agents recovered a Ruger rifle that was 27” long and
appeared to have the stock removed.

12. FBISA Monte Shaide and FBI TFO Guy Baker interviewed Daniels.
Daniels admitted distributing between 49-60 ounces of methamphetamine between
spring 2020 and fall 2020. Daniels stated he would buy methamphetamine for
around $600-$700 per ounce and then sell it in smaller quantities.

13. Daniels stated that he relapsed and began using methamphetamine

around the beginning of 2020. He began distributing to support his drug use.

10
Case 9:20-cr-00046-DLC Document1-1 Filed 09/30/20 Page 11 of 11

14. Daniels stated that he purchased the firearm that was identified as
stolen and did not know it was stolen.

15. Based on the foregoing, I submit that there is probable cause to
believe that on or about and between Spring 2020 and September 30, 2020, Scott
Daniels committed the offenses of Possession with Intent to Distribute Controlled
Substances, in violation of Title 21 U.S.C. § 841(a)(1), and Drug User in
Possession of Firearms, in violation of 18 U.S.C. § 922(¢)(3).

Se
Special Agent, FBI

Based on the Affidavit sworn to before me, and subscribed in my presence,

the Court hereby finds that there is probable cause to believe there is evidence of

the offenses set forth in the affidavit.

DATED this 50 ay of September, 2020.

 

Kathleen L. DeSo
United States Magistrate Judge

1]
